Citation Nr: 1120023	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  04-36 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) for the purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1943 to June 1944.  The appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio, that denied, in pertinent part, the issue currently on appeal.  This claim was previously remanded by the Board in April 2007 for additional evidentiary development.  

While the appellant's appeal was pending before the Board, the RO issued a rating decision in March 2010 that granted service connection for the cause of the Veteran's death and basic eligibility to Dependents' Educational Assistance.  Since these grants constituted full grants of the benefits sought on appeal, these claims are no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's death in November 2002, he had a pending claim for a disability evaluation in excess of 30 percent for his service-connected PTSD.  

2.  The appellant filed a claim for accrued benefits within one year of the Veteran's death.  

3.  During the pendency of his claim, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to symptomatology such as difficulty in understanding complex commands, impairment of long-term memory, impaired judgment, or difficulty in establishing and maintaining effective relationships.  


CONCLUSION OF LAW

For accrued benefits purposes, the criteria for a rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.1000, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the appellant with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This information was provided to the appellant in a May 2008 letter.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record contains the Veteran's service treatment records and VA outpatient treatment records prepared prior to the date of death.  The RO also attempted to obtain private treatment records for the Veteran, but authorization and consent to release form were not returned to VA.  

Insofar as VA may consider only the evidence on file as of the date of the Veteran's death, VA was not required to provide assistance to the claimant in obtaining additional evidence.  While evidence on file at the time of the Veteran's death is deemed to include certain VA and service department records that are considered to be in the constructive possession of VA, nothing in the claims file suggests that additional VA or service department records exist that are relevant to this claim.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  While the law provides for payment to a surviving spouse of any periodic monetary benefits to which the deceased beneficiary was entitled at the time of death, as a matter of law, the evidence which may be considered is limited to the evidence on file on the date of the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  Thus, there is no further duty to attempt to obtain or create additional evidence to substantiate the accrued benefits claim since evidence submitted after the Veteran's death may not be considered.  

Additionally, the Board finds there has been substantial compliance with its April 2007 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The appellant was provided with all relevant notice and attempts were made to obtain private treatment records.  The RO later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Legal Criteria for Accrued Benefits

In this case, the appellant is seeking accrued benefits based on a claim for an increased disability evaluation for PTSD that was pending at the time of the Veteran's death.  

An application for accrued benefits must be filed within one year of the date of the Veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A claim by a surviving spouse or child for dependency and indemnity compensation (DIC) is deemed to include a claim for accrued benefits.  38 U.S.C.A. § 5101(b).  In the present case, the Veteran's death certificate reflects that he passed away in November 2002.  The appellant subsequently filed her claim in January 2003 - well within the one year time limit.  

Accrued benefits are benefits to which the Veteran was entitled at the time of his or her death under an existing rating or based on the evidence actually or constructively in the claims file on the date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000; Hayes, 4 Vet. App. at 360-61.  These benefits are payable to a Veteran's surviving spouse, or to certain other persons if there is no surviving spouse.  38 U.S.C.A. § 5121(a)(2).  

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (1998).  In this case, the Veteran filed a claim seeking a higher disability evaluation for his PTSD in November 2001.  A July 2002 rating decision increased the Veteran's disability evaluation to 30 percent, effective as of November 13, 2001.  VA received a timely notice of disagreement to this rating decision from the Veteran in July 2002.  Therefore, there was clearly a pending claim at the time of the Veteran's death.  See 38 C.F.R. §§ 3.160(c), (d).  

Relevant Laws and Regulations for an Increased Disability Evaluation

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities.  A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 







	(CONTINUED ON NEXT PAGE)
Facts and Analysis

The appellant contends that the Veteran was entitled to a disability evaluation in excess of 30 percent for his PTSD prior to his death.  However, as outlined below, the Veteran's symptomatology was most appropriately characterized as 30 percent disabling throughout the pendency of his appeal and prior to his death.  As such, a higher disability evaluation is not warranted.  

For historical purposes, the Veteran was originally granted service connection for combat incurred psychoneurosis in a November 1946 rating decision.  A 50 percent disability evaluation was assigned, effective as of April 1946.  The Veteran's disability evaluation was subsequently decreased to 30 percent, effective as of January 1947, and then to 0 percent, effective as of March 1950.  VA received the Veteran's claim seeking an increased disability evaluation in November 2001.  The Veteran's disability evaluation was subsequently increased to 30 percent in a July 2002 rating decision, effective as of November 13, 2001.  The Veteran submitted a timely notice of disagreement in July 2002 prior to his death, and in January 2003, the appellant submitted her claim seeking accrued benefits.  

Upon filing his claim for an increased disability evaluation, the Veteran was afforded a VA psychiatric examination in April 2002.  The Veteran was noted to be appropriately groomed and neatly dressed.  The Veteran reported that he was easily startled and that he had intrusive memories about the war every two to three days.  He also reported nightmares several times per week with sleep disturbances and hypervigilance.  The Veteran also described himself as socially isolative, noting that he felt especially vulnerable in crowds.  He also reported moderate irritability, depression, nervousness, and panic-attack like symptoms.  However, it was later noted that the Veteran denied any actual panic attacks.  The Veteran also described impaired memory.  However, he denied psychotic symptomatology and homicidal or suicidal ideations.  

Examination revealed the Veteran's speech to be of regular rate and rhythm.  The Veteran was also found to be alert and oriented in all spheres.  His long-term memory was deemed to be intact.  The examiner concluded that the Veteran's judgment was fair.  His mood was described as depressed and anxious and his affect as mildly to moderately anxious.  The examiner further indicated that there were no obsessive or ritualistic behaviors.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  The examiner noted that despite the Veteran's complaints, he was still able to maintain an independent lifestyle and take care of his activities of daily living independently.  

The record demonstrates that the Veteran also sought treatment for his PTSD from VA on an outpatient basis.  According to an April 2002 biopsychosocial assessment, the Veteran's major complaints were worry, occasional flashbacks, hypervigilance, and a decreased ability to function due to anxiety.  Examination revealed him to be neatly dressed with an elevated mood and a full affect.  Speech was noted to be pressured but his cognitive functioning was deemed above average.  There were no suicidal or homicidal ideations and the Veteran's judgment and insight were deemed to be within normal limits.  It was also noted that the Veteran was never able to hold a regular 40 hour a week job due to symptomatology such as hypervigilance, fear and anxiety.  The examiner also noted that the Veteran was beginning to experience short-term memory loss.  A number of psychiatric diagnoses were assigned at this time, including rule out PTSD, and a GAF score of 65 was assigned.  

The Veteran was also seen for a psychiatric consultation in June 2002.  The Veteran reported being chronically anxious and only being able to work a few hours a day due to nervousness.  There was no evidence of cognitive impairment or psychotic symptomatology.  A diagnosis of PTSD with obsessive-compulsive traits was assigned at this time.  A July 2002 record notes that the Veteran's obsessive-compulsive tendencies likely led to his concern about taking medications, and as a result, the Veteran had stopped taking his medication approximately one week earlier.  A subsequent note from July 2002 indicates that the Veteran had resumed taking his medication with no negative side effects.  The Veteran was also seen for psychiatric treatment in August 2002, where he was noted to have a history of severe PTSD.  A September 2002 record again notes that the Veteran had stopped taking his medication.  

The preponderance of the above evidence demonstrates that the Veteran was not entitled to a disability evaluation in excess of 30 percent for his PTSD prior to his death.  As already noted, the next-higher disability evaluation of 50 percent is warranted when a psychiatric disorder is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

According to the April 2002 VA examination, the Veteran's long-term memory was intact.  Also, the evidence does not suggest that the Veteran suffered from difficulty in understanding complex commands, impaired judgment or impaired abstract thinking.  While there is certainly evidence of a degree of occupational and social impairment due to symptomatology such as depression and anxiety, there is no evidence demonstrating that this impairment resulted in reduced reliability and productivity due to symptoms as severe as impaired judgment.  Finally, there is no evidence of record demonstrating that the Veteran suffered from difficulty in establishing and maintaining effective social relationships.  While the Veteran did describe himself as socially isolated, during his April 2002 VA examination, it was noted that he had been married to his wife for 57 years and that he had an adequate relationship with his four children.  This would suggest that the Veteran was quite capable of maintaining effective relationships.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran's symptomatology was not 50 percent disabling at the time of his death.  

Rather, the Veteran's symptomatology was more appropriately characterized as 30 percent disabling.  A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  In the present case, there is clearly evidence of occupational and social impairment due to such symptoms as depressed mood, anxiety, mild memory loss, chronic sleep impairment and suspiciousness.  Also, the April 2002 VA examiner concluded that while there was evidence of impairment, the Veteran was still able to maintain an independent lifestyle and take care of his activities of daily living independently.  Therefore, when considering the Veteran's symptomatology as a whole, it was most appropriately characterized as 30 percent disabling at the time of his death.  

The Board recognizes that the appellant believes the Veteran was entitled to a disability evaluation in excess of 30 percent for his PTSD prior to his death.  However, the appellant has not submitted any evidence or testimony that would support this claim.  According to a statement dated February 2007, the Veteran suffered from symptomatology such as depression and nightmares prior to his death.  However, such symptomatology is clearly considered by a 30 percent disability evaluation.  The March 2011 argument from the appellant's representative also asserted that the appellant felt the Veteran's obsessive-compulsive traits demonstrated that his symptomatology was worsening at the time of his death.  However, the record contains no evidence of symptomatology that would warrant a 50 percent disability evaluation at the time of death.  As demonstrated in 2002, the Veteran's symptoms remained mild.  He was oriented in all spheres with normal speech.  Evidence of circumstantial speech, increased panic attacks, difficulty with understanding complex commands, short- and long-term memory loss, abstract thinking, or difficulty with establishing or maintaining social relationships was not present.  As such, the appellant's testimony does not demonstrate that the Veteran was entitled to a disability evaluation of 50 percent prior to his death.  

The Board has also considered the August 2002 record that indicated a history of "severe" PTSD.  However, this record provided no evidence to support classifying the Veteran's PTSD as severe.  A review of the available medical evidence of record fails to demonstrate that his PTSD was in fact severe.  The record demonstrates that he was assigned a GAF score of 55 in April 2002, which is illustrative of more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers), and a GAF score of 65 in April 2002, that is illustrative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Therefore, when considering the evidence in its entirety, there is no support for classifying the Veteran's PTSD as "severe" in the year prior to his death.  

The Board has also considered whether the Veteran's PTSD presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating would be warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, as discussed above, the evidence does not demonstrate occupational impairment above and beyond that considered by a 30 percent disability evaluation.  The rating criteria reasonably describe the Veteran's disability level and symptomatology in this case.  As such, his disability picture was contemplated by the rating schedule and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, while there is evidence suggesting that the Veteran could not work a normal 40 hour work week, this does not suggest that his PTSD alone caused marked interference with gainful occupation prior to his death.  The evidence also demonstrates that the Veteran did not require hospitalization for his PTSD during the pendency of his claim.  Consequently, referral for extraschedular consideration is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The appellant's claim of entitlement to a disability evaluation in excess of 30 percent for PTSD for the purposes of accrued benefits must be denied.


ORDER

Entitlement to a disability evaluation in excess of 30 percent for PTSD for the purposes of accrued benefits is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


